Name: Regulation (EEC) No 2463/72 of the Commission of 24 November 1972 amending the Annex to Regulation (EEC) No 2518/70 by laying down a list of representative wholesale markets or ports for fishery products in the new Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 71 25.11.72 Official Journal of the European Communities , No L 266/21 REGULATION (EEC) No 2463/72 OF THE COMMISSION of 24 November 1972 amending the Annex to Regulation (EEC) No 2518/70 by laying down a list of representative wholesale markets or ports for fishery products in the new Member States kets or ports for fishery products by designation of representative wholesale markets or ports in the new Member States , HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Treaty concerning the accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland to the European Economic Community and the European Atomic Energy Community; Having regard to the Act concerning the Condi ­ tions of Accession and the Adjustments to the Treaties, and in particular Articles 30 and 153 thereof; Whereas it is necessary to amend the Annex to Commission Regulation (EEC) 'No 2518/701 of 10 December 1970 on price recording and fixing the list of representative wholesale mar ­ The representative wholesale markets or ports set out in the Annex to this Regulation are inserted, in alphabetical order, in the list annexed to Regulation (EEC) No 2518/70 . Article 2 This Regulation shall enter into force on 1 February 1973. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1972. For the Commission The President S. L. MANSHOLT 1 OJ No L 271 , 15.12.1970, p. 15 . 72 Official Journal of the European Communities I. Products listed in Annex 1 A to Regulation (EEC) No 2142/70 1 . Herring the combined markets of the combined markets of Dunmore East/Cobh Hirtshals/skagen Killybegs Lerwick Mallaig/Oban; Ullapool/Stornoway.the combined markets of 2 . Sardines 3 . Redfish 4 . Cod the combined the combined Aberdeen Esbjerg/ThyborÃ ¸n Grimsby/Hull markets of markets of markets of markets of 5 . Coalfish the combined the combined 6 . Haddock the combined the combined Aberdeen Grimsby/Hull . Hirtshals/Skagen Aberdeen Grimsby/Hull Hanstholm/ThyborÃ ¸n Killybegs markets of markets of Aberdeen7 . Whiting 8 . Mackerel the combined markets of Hirtshals/Skagen 9 . Anchovy 10 . Plaice the combined markets of Esbjerg/ThyborÃ ¸n Lowestoft